Title: To George Washington from Lord Dunmore, 24 September 1773
From: Dunmore, John Murray, fourth earl of
To: Washington, George



Dear Sir
Will[iamsbur]g 7ber 24th 1773

I last Post received yours of the 12 instant wherein you beg to be informed whether I propose granting Patents on the Ohio to such Officers and Soldiers as Claim under His Majesties Proclamation in 8ber 1763. I do not mean to grant any Patents on the Western Waters, as I do not think I am at Present impowered so to do. I did indeed tell a poor old German Lieut. who was with me & inform’d me he was very poor & had ten Children that I possibly might grant him a Patent contiguous to that which he had under Mr Dinwiddies Proclamation, which I suppose is what may have given rise to the report you have heard; as to Capt. Bullet I know nothing about His surveying any Lands, & did when I was at Fort Pitt write to him adviseing him to return again immediately. I beg my best Respects to Mrs Washington & I am Dear Sir your most Obet & very Hble Se[rvan]t

Dunmore

